DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS submitted on October 2, 2019 is being considered by the examiner.
Oath/Declaration
The Office has yet to receive a properly executed inventor’s oath. 
Claim Objections
Claims 5, 7 and 9 are objected to because of the following informalities:  
In claim 5, the limitation “at extending least” should be changed to “extending at least”. 
In claims 7 and 9, the limitation “fluid” should be changed to “the blood sample”. Claim 1 explicitly specifies that the blood sample is dispensed onto the membrane. 
Claim 9 is additionally objected to because it ends with a semicolon. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the limitation “the capillaries”. There is no antecedent basis for the limitation. Claim 7 earlier recites “one or more capillaries”. Likewise, claims 9 and 10 recite “the capillaries”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed above, the scope of claim 10 is ambiguous. If the limitation “is deposited” intends to convey a method step, then the claim would fail to further limit the claimed invention.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menon et al. (US 2014/0273058 A1).
With respect to claim 1, Menon et al. disclose a blood sample collection apparatus comprising (see Figs. 2-4): 

5a sample collection well (syringe barrel/capillary tube); 
a membrane 36 (RNA/DNA capture matrix) disposed within the housing 40 (see Fig. 4); 
a mechanical actuator (plunger of the syringe 76) configured to dispense a blood sample from the sample collection well onto the membrane 36; and 
a desiccant region* disposed adjacent the membrane 36.  
The limitation “desiccant region” is being interpreted to refer to an arbitrary space within the claimed device (i.e. space in which a desiccant can be placed), rather than a tangible structure that performs a function (e.g. a desiccant pouch or tablet). This interpretation (i.e. claim 1 is not intended to encompass a desiccant) is supported by claim 4, which positively recites a desiccant tablet. That said, prior art need not disclose a desiccant to anticipate claim 1. The prior art need only disclose a space capable of housing a desiccant.  
With respect to claim 2, the device further comprises a backbone structure 50, disposed within the housing, at least a part of which extends into the desiccant region (see Figs. 2 and 3).  
With respect to claim is3, the backbone structure 50 is shaped to support a desiccant tablet 62 (see Fig. 3).  
With respect to claim 4, the backbone structure 50 additionally includes a generally circular shaped rim within the 20desiccant region, and a desiccant tablet disposed within the rim (see Fig. 3).  
With respect to claims 5 and 6, the backbone structure 50 further comprises a removable support element 60 disposed on a side of the backbone structure 50 extending at 25least partially within the desiccant region, the support element 60 providing support for the membrane 36 (see Fig. 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al. 
With respect to claim 7, Menon et al. do not explicitly disclose one or more capillaries arranged to draw fluid from the sample collection well via capillary action. However, Menon et al. disclose an alternative embodiment in which a capillary tube is used (see Fig. 2 and [0087]) in lieu of a syringe 76 (see Fig. 3). Regarding the alternative embodiment, the capillary tube is connected to neck 52 of the housing 40 (see [0087]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to provide the neck 52 with dimensions suitable for securely accommodating a capillary tube. If the modification is made, the capillary tube would constitute the sample collection well, and the neck 52 would constitute a capillary arranged to draw fluid from the sample collection well (capillary tube) via capillary action. The device would further comprise an actuator, given that the fluid in the capillary tube is “injected” into the housing 40 (see [0087]). 
With respect to claim 8, the desiccant region would be provided adjacent an exit end of the one or more capillaries (neck 52). As alluded to above, the limitation “desiccant region” is being interpreted to refer to an arbitrary space within the claimed device. With respect to the Menon et al. device, the entire space inside the housing 40 downstream of the neck 52 can correspond to the claimed “desiccant region”.       
With respect to claim 109, as discussed above, the alternative embodiment of the Menon et al. device would comprise an actuator configured to “inject” fluid from the capillary tube into the housing 40. While Menon et al. do not explicitly disclose the specifics of the actuator, it would have been obvious to one of ordinary skill in the art to use any conventional actuator, including a syringe pump. Naturally, the 
*The limitation “arranged to dispense fluid…when the housing is moved…to the closed position” is being broadly interpreted to encompass any configuration that is arranged to dispense fluid with the housing in the closed position. If the claim intends to convey a direct correlation between the movement of the housing and the actuation of the one or more plungers, the claim should recite said correlation with more specificity. 
With respect to claim is10, the claim is non-limiting, as discussed above. Alternatively, the membrane 36 is contacted with, and thus comprises, EDTA, which is a stabilization agent (see [0086]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1797